As filed with the Securities and Exchange Commission on March 1, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-4255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices - Zip Code) Robert Conti, Chief Executive Officer Neuberger Berman Advisers Management Trust 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffrey S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 (Names and Addresses of agents for service) Registrant’s Telephone Number, including area code: (212) 476-8800 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (the “Act”) (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO SHAREHOLDERS The following are copies of the annual reports transmitted to shareholders pursuant to Rule 30e-1 under the Act. Neuberger Berman Advisers Management Trust Balanced Portfolio I Class Shares Annual Report December 31, 2011 B1014 02/12 Balanced Portfolio Commentary (Unaudited) The Neuberger Berman Advisors Management Trust (AMT) Balanced Portfolio posted a –0.63% total return for the fiscal year ended December 31, 2011. The Portfolio's equity component outperformed the Russell Midcap® Growth Index while its fixed income component underperformed the Barclays Capital 1-3 Year U.S. Government/Credit Index for the same period. Equities 2011 was a year in which macro and political headlines overshadowed fundamentals. Characterized by "risk-on, risk-off" volatility and highly correlated market moves that failed to differentiate between companies, 2011, much like 2010, was plagued by Europe's unresolved debt crisis, political gridlock and acrimony in Washington and concerns over China's management of its growth. For the year, the equity component of the Portfolio outperformed on the basis of stock selection, relative to the benchmark, with Industrials and Health Care serving as the leading positive contributors to performance. Consumer Discretionary, although muted on a relative basis due to an underweight versus the benchmark, delivered strong absolute contributions from stock selection. Areas of relative underperformance were Information Technology (IT) and Financials. In IT, both an overweight allocation and stock selection detracted. Despite a positively contributing underweight allocation to Financials, poor stock selection resulted in performance that detracted from returns. At year end, the Portfolio's equity component was overweighted relative to the midcap index in Industrials, IT, Health Care and Telecommunication Services and underweighted in Materials, Consumer Staples, Financials and Consumer Discretionary. As we look toward 2012, despite the many threats to both global and domestic financial stability, we remain cautiously optimistic about equities. We anticipate modest growth in the U.S. economy to continue, with the risk of recession already priced into the market and an economic downturn unlikely. We also believe that stocks can do well, even if the pace of economic growth remains slow. In our view, 2012 will likely be about business confidence and whether we can move beyond the current fragile state and begin to log meaningful gains in hiring and capital expenditures, which in turn could lend support to the consumer. We believe there is pent-up demand, which in many cases has been on hold in developed markets since 2008. If the leaders in Washington and overseas, especially in Europe, can turn uncertainties into resolutions, then hopefully companies will have the confidence to put their cash to work and we could see the potential for positive momentum in the economy. Fixed Income The fixed income market also experienced periods of heightened volatility during the year. After generating relatively solid results during the first quarter of 2011, non-Treasury sectors performed poorly over the next two quarters. During that time, investor risk aversion increased and there were several extreme flights to quality given concerns over a double-dip recession and the fears of contagion from the European sovereign debt crisis. The year ended on a positive note for non-Treasuries, however, as risk aversion was often replaced with an increase in risk appetite during the fourth quarter. All told, non-Treasuries generated positive absolute returns in 2011, but most sectors lagged equal-duration Treasuries. Throughout the reporting period, the Portfolio's fixed income component maintained an overweight to non-Treasuries compared to the Barclays benchmark index. While this was beneficial at times, overall, it negatively impacted performance. In particular, our allocations to non-agency mortgage-backed securities (MBS), asset-backed securities (ABS) and investment grade corporate bonds were not rewarded. On the upside, our exposure to commercial mortgage-backed securities (CMBS) contributed to performance. Elsewhere, our yield curve positioning enhanced results, as our exposure to the two-year and longer portion of the yield curve performed well during the year. This more than offset the negative impact of our overall defensive duration posture. 1 A number of adjustments were made to the Portfolio's fixed income component during the reporting period. We significantly reduced our allocation to Treasuries in order to increase exposures to investment grade corporate bonds, agency MBS, ABS and CMBS. We maintained the Portfolio's defensive duration posture as we felt that interest rates were unsustainably low. We anticipate moderate U.S. growth and are generally positive on the outlook for non-Treasury sectors in 2012. While the near-term outlook is cloudy, we feel the intermediate- to longer-term picture remains bright. When some of the uncertainties regarding the macro headwinds lift, investor sentiment could improve, providing a tailwind for these sectors. In addition, the combination of positive economic growth and relatively benign inflation could support a tightening in the spreads in yield between Treasuries and other fixed income investments in 2012. Sincerely, Kenneth J. Turek, Thomas Sontag, Michael Foster and Richard Grau Portfolio Co-Managers Information about the principal risks of investing in the Portfolio is set forth in the prospectus and statement of additional information. The composition, industries and holding of the Portfolio are subject to change. 2 Balanced Portfolio (Unaudited) PORTFOLIO BY TYPE OF SECURITY (as a % of Total Net Assets) Asset-Backed Securities % Common Stocks Corporate Debt Securities Mortgage-Backed Securities U.S. Treasury Securities Short-Term Investments Liabilities, less cash, receivables and other assets ) Total % PERFORMANCE HIGHLIGHTS1 Inception Average Annual Total Return Ended 12/31/2011 Date 1 Year 5 Years 10 Years Life of Fund* Balanced Portfolio Class I 02/28/1989 –0.63 % BofA Merrill Lynch 1-3 Year Treasury Index2 % Barclays Capital 1-3 Year U.S. Government/ Credit Index2** % Russell Midcap® Growth Index2 –1.65 % Russell Midcap® Index2 –1.55 % Performance data quoted represent past performance, and do not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Results are shown on a "total return" basis and include reinvestment of all income dividends and distributions. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end, please visit https://www.nb.com. *Index returns are as of the inception date 02/28/1989. **The Portfolio's broad-based index used for comparison purposes has been changed from the BofA Merrill Lynch 1-3 Year U.S. Treasury Index to the Barclays Capital 1-3 Year U.S. Government/Credit Index because the new index more closely resembles the characteristics of the Portfolio's fixed income investments. As stated in the Portfolio's most recent prospectus, the total annual operating expense ratio for fiscal year 2010 was 1.93% for Class I shares (prior to any fee waivers or expense reimbursements, if any). The expense ratio net of waivers and/or reimbursements was 1.86% for Class I shares. Neuberger Berman Management LLC has contractually agreed to limit certain expenses of the Portfolio through 12/31/2014. The results shown in the table do not reflect the effect of taxes an investor would pay on Portfolio distributions or on the redemption of Portfolio shares. COMPARISON OF A $10,000 INVESTMENT This graph shows the change in value of a hypothetical $10,000 investment in the Portfolio over the past 10 fiscal years, or since the Portfolio's inception if it has not operated for 10 years. The result is compared with benchmarks, which include a broad-based market index and may include a more narrowly based index. Market indices have not been reduced to reflect any of the fees and costs of investing. All results include the reinvestment of income dividends and distributions. The results shown in the graph do not reflect the effect of taxes an investor would pay on Portfolio distributions or on the redemption of Portfolio shares. Results represent past performance and do not indicate future results Please see Endnotes for additional information. Endnotes (Unaudited) 1"Total Return" includes reinvestment of all income dividends and distributions. Results represent past performance and do not indicate future results. The value of an investment in the Portfolio and the return on the investment both will fluctuate, and redemption proceeds may be higher or lower than an investor's original cost. The performance information does not reflect fees and expenses of the variable annuity and variable life insurance policies or the qualified pension and retirement plans whose proceeds are invested in the Portfolio. Neuberger Berman Management LLC ("NBM LLC") has agreed to absorb certain expenses of the AMT Portfolios, including the Portfolio. Without this arrangement, which is subject to change, the total returns of the Portfolio may have been less. 2The Russell Midcap® Growth Index measures the performance of those Russell Midcap® Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap Index measures the performance of the 800 smallest companies in the Russell 1000® Index, which represents approximately 31% of the total market capitalization of the Russell 1000 Index (which, in turn, consists of the 1,000 largest U.S. companies, based on the market capitalization). The Barclays Capital 1-3 Year U.S. Government/Credit Index is an unmanaged index that includes all bonds in the U.S. Government/Credit Index with at least one to three years to maturity. The U.S. Government/Credit Index includes all securities in the Government and Credit Indices. The Government Index includes Treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (i.e., publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. All bonds in the index must meet the following additional criteria: must have at least one year to final maturity regardless of call features; must have at least $250 million par amount outstanding; must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies: Standard & Poor's, Moody's Investors Services, Inc., and Fitch, Inc.; must be fixed rate; must be dollar-denominated and non-convertible; and must be publicly issued. The BofA Merrill Lynch 1-3 Year U.S.Treasury Index is an unmanaged total return market value index consisting of all coupon bearing U.S. Treasury publicly placed debt securities with maturities between 1 to 3 years. The Portfolio's broad-based index used for comparison purposes has been changed from the BofA Merrill Lynch 1-3 Year U.S. Treasury Index to the Barclays Capital 1-3 Year U.S. Government/Credit Index because the new index more closely resembles the characteristics of the Portfolio's fixed income investments. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track and that individuals cannot invest directly in any index. Data about the performance of these indices are prepared or obtained by NBM LLC and include reinvestment of all income dividends and distributions. The Portfolio may invest in securities not included in the above-described indices and may not invest in all securities included in the above-described indices. Any ratios or other measurements using a factor of forecasted earnings of a company discussed herein are based on consensus estimates, not NBM LLC's own projections, and they may or may not be realized. In addition, any revision to a forecast could affect the market price of a security. By quoting them herein, NBM LLC does not offer an opinion as to the accuracy of and does not guarantee these forecasted numbers. The investments for the Portfolio are managed by the same portfolio manager(s) who manage(s) one or more other registered funds that have similar names, investment objectives and investment styles as the Portfolio. You should be aware that the Portfolio is likely to differ from the other mutual funds in size, cash flow pattern and tax matters. Accordingly, the holdings and performance can be expected to vary from those of the other mutual funds. The composition, industries and holdings of the Portfolio are subject to change. Shares of the separate AMT Portfolios are not available to the general public. Shares of this Portfolio may be purchased only by life insurance companies to be used with their separate accounts that fund variable annuity and variable life insurance policies and by qualified pension and retirement plans. Statistics and projections in this report are derived from sources deemed to be reliable but cannot be regarded as a representation of future results of the AMT Portfolios. This report is prepared for the general information of shareholders and is not an offer of shares of the AMT Portfolios. Shares of the AMT Portfolios are sold only through the currently effective prospectuses, which must precede or accompany this report. The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. © 2012 Neuberger Berman Management LLC distributor. All rights reserved. 4 Information About Your Fund's Expenses (Unaudited) This table is designed to provide information regarding costs related to your investments. All mutual funds incur operating expenses, which include management fees, fees for administrative services and costs of shareholder reports, among others. The following examples are based on an investment of $1,000 made at the beginning of the six month period ended December 31, 2011 and held for the entire period. The table illustrates the fund's costs in two ways: Actual Expenses and Performance: The first section of the table provides information about actual account values and actual expenses in dollars, based on the fund's actual performance during the period. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section of the table under the heading entitled "Expenses Paid During the Period" to estimate the expenses you paid over the period. Hypothetical Example for Comparison Purposes: The second section of the table provides information about hypothetical account values and hypothetical expenses based on the fund's actual expense ratio and an assumed rate of return at 5% per year before expenses. This return is not the fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in this fund versus other funds. To do so, compare the expenses shown in this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses in the table are meant to highlight your ongoing costs only. The table and expense example do not include any transaction costs, such as fees and expenses that are, or may be, imposed under your variable contract or qualified pension plan. Therefore, the information under the heading "Hypothetical (5% annual return before expenses)" is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Expense Information as of 12/31/11 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST BALANCED PORTFOLIO Actual Beginning Account Value 7/1/11 Ending Account Value 12/31/11 Expenses Paid During the Period* 7/1/11 – 12/31/11 Class I $ $ $ Hypothetical (5% annual return before expenses)** Class I $ $ $ *Expenses are equal to the annualized expense ratio of 1.85%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period shown). **Hypothetical 5% annual return before expenses is calculated by multiplying the number of days in the most recent half year divided by 365. Schedule of Investments Balanced Portfolio NUMBER OF SHARES VALUE† Common Stocks (66.5%) Aerospace & Defense (2.0%) BE Aerospace $ * HEICO Corp. Precision Castparts Auto Components (1.4%) BorgWarner, Inc. * Gentex Corp. Beverages (0.3%) Beam, Inc. Biotechnology (1.5%) Alexion Pharmaceuticals * Cepheid, Inc. * Building Products (0.3%) Fortune Brands Home & Security * Capital Markets (0.8%) Affiliated Managers Group * Chemicals (1.9%) Airgas, Inc. Ashland Inc. Sigma-Aldrich Commercial Services & Supplies (1.3%) Stericycle, Inc. * Communications Equipment (0.7%) Acme Packet * F5 Networks * Diversified Financial Services (1.2%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (2.8%) AMETEK, Inc. Polypore International * Roper Industries NUMBER OF SHARES VALUE† Sensata Technologies Holding $ * Electronic Equipment, Instruments & Components (1.7%) National Instruments Trimble Navigation * Universal Display * Energy Equipment & Services (3.6%) Cameron International * CARBO Ceramics Core Laboratories Oil States International * Food & Staples Retailing (0.6%) Whole Foods Market Food Products (0.7%) Mead Johnson Nutrition Health Care Equipment & Supplies (2.1%) Edwards Lifesciences * Intuitive Surgical * NxStage Medical * Volcano Corp. * Health Care Providers & Services (2.5%) Catalyst Health Solutions * DaVita, Inc. * HMS Holdings * Health Care Technology (1.5%) Cerner Corp. * Quality Systems Hotels, Restaurants & Leisure (2.0%) Arcos Dorados Holdings Class A Chipotle Mexican Grill * Starwood Hotels & Resorts Worldwide Wynn Resorts Household Products (0.7%) Church & Dwight See Notes to Schedule of Investments 6 NUMBER OF SHARES VALUE† Internet Software & Services (0.8%) Rackspace Hosting $ * IT Services (1.6%) Cognizant Technology Solutions Class A * VeriFone Systems * Life Science Tools & Services (0.4%) Waters Corp. * Machinery (2.7%) Cummins Inc. Donaldson Co. Joy Global Pall Corp. Media (0.9%) AMC Networks Class A * Discovery Communications Class A * Metals & Mining (0.3%) Agnico-Eagle Mines Multiline Retail (2.1%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (3.8%) Cabot Oil & Gas Concho Resources * Denbury Resources * Laredo Petroleum Holdings * Oasis Petroleum * QEP Resources SM Energy Pharmaceuticals (2.7%) Medicis Pharmaceutical Class A Perrigo Co. Salix Pharmaceuticals * Watson Pharmaceuticals * Professional Services (1.4%) Nielsen Holdings * Verisk Analytics Class A * NUMBER OF SHARES VALUE† Real Estate Management & Development (0.6%) Jones Lang LaSalle $ Road & Rail (0.7%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (2.1%) Altera Corp. Avago Technologies Cavium Inc. * Microchip Technology Software (6.6%) ANSYS, Inc. * Ariba, Inc. * Check Point Software Technologies * Citrix Systems * Electronic Arts * Informatica Corp. * MICROS Systems * QLIK Technologies * Red Hat * Salesforce.com, Inc. * Solera Holdings Zynga Inc. * Specialty Retail (4.8%) Bed Bath & Beyond * Dick's Sporting Goods DSW Inc. Class A O'Reilly Automotive * Ross Stores Tractor Supply Textiles, Apparel & Luxury Goods (1.4%) Coach, Inc. PVH Corp. Trading Companies & Distributors (2.1%) Fastenal Co. MSC Industrial Direct Class A Wireless Telecommunication Services (1.9%) American Tower Class A SBA Communications Class A * Total Common Stocks (Cost $7,142,244) See Notes to Schedule of Investments 7 PRINCIPAL AMOUNT VALUE† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (3.5%) $ U.S. Treasury Notes, 2.00%, due 11/30/13 $ U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $527,342) Mortgage-Backed Securities (12.2%) Adjustable Alt-B Mixed Balance (0.4%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.76%, due 7/25/35 µ Adjustable Jumbo Balance (0.9%) GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 3.03%, due 4/19/36 µ Adjustable Mixed Balance (1.9%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.70%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.62%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.02%, due 6/19/34 µ Commercial Mortgage-Backed (4.1%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.92%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.53%, due 1/15/46 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Capital I, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.46%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (1.6%) Pass-Through Certificates, 4.50%, due 4/1/39 Whole Loan, Ser. 2004-W8, Class PT, 11.19%, due 6/25/44 µ Freddie Mac (2.4%) Pass-Through Certificates, 8.00%, due 11/1/26 Pass-Through Certificates, 8.50%, due 10/1/30 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $2,019,159) See Notes to Schedule of Investments 8 PRINCIPAL AMOUNT VALUE† Corporate Debt Securities (11.3%) Banks (4.4%) $ Bank of America Corp., Senior Unsecured Notes, 6.25%, due 4/15/12 $ Citigroup, Inc., Senior Unsecured Notes, 6.00%, due 12/13/13 Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.60%, due 1/15/12 JP Morgan Chase & Co., Senior Unsecured Medium-Term Notes, 2.05%, due 1/24/14 Morgan Stanley, Senior Unsecured Notes, 2.88%, due 1/24/14 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Beverages (0.5%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Diversified Financial Services (2.2%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 Caterpillar Financial Services Corp., Senior Unsecured Notes, 1.65%, due 4/1/14 ERAC USA Finance Co., Guaranteed Notes, 2.25%, due 1/10/14 ñ General Electric Capital Corp., Senior Unsecured Global Medium-Term Notes, 5.00%, due 4/10/12 Food (0.2%) Kraft Foods, Inc., Senior Unsecured Notes, 6.25%, due 6/1/12 Insurance (0.4%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Media (1.4%) DIRECTTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Mining (0.2%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Office-Business Equipment (0.4%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.3%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (0.9%) Telefonica Emisiones SAU, Guaranteed Notes, 2.58%, due 4/26/13 Verizon Communications, Inc., Senior Unsecured Notes, 1.95%, due 3/28/14 Total Corporate Debt Securities (Cost $1,722,953) See Notes to Schedule of Investments 9 PRINCIPAL AMOUNT VALUE† Asset-Backed Securities (4.8%) $ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.44%, due 4/25/36 $ µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.42%, due 10/25/36 µ Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.55%, due 2/25/37 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.38%, due 11/25/36 µ Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.52%, due 1/25/36 µ Total Asset-Backed Securities (Cost $994,209) NUMBER OF SHARES Short-Term Investments (3.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $456,452) Total Investments (101.3%) (Cost $12,862,359) ## Liabilities, less cash, receivables and other assets [(1.3%)] ) Total Net Assets (100.0%) $ See Notes to Schedule of Investments 10 Notes to Schedule of Investments Balanced Portfolio †In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by Neuberger Berman Advisers Management Trust Balanced Portfolio (the "Fund") are carried at the value that Neuberger Berman Management LLC ("Management") believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund's investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. •Level 1 – quoted prices in active markets for identical investments •Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) •Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund's investments in equity securities, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price ("NOCP") provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the "inside" bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Fund's investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available ("Other Market Information"). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. See Notes to Financial Statements Notes to Schedule of Investments Balanced Portfolio (cont'd) Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage- backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. High Yield Securities. Inputs used to value high yield securities generally include a number of observations of equity and credit default swap curves related to the issuer and Other Market Information. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund's daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Advisers Management Trust's Board of Trustees (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Fund's investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. ("Interactive") to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund's investments as of December 31, 2011: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Investments: Common Stocks^ $ $ — $ — $ U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — Mortgage-Backed Securities^ — — Corporate Debt Securities^ — — Asset-Backed Securities — — Short-Term Investments — — Total Investments $ $ $ — $ See Notes to Financial Statements 12 Notes to Schedule of Investments Balanced Portfolio (cont'd) ^The Schedule of Investments provides information on the industry categorization for the portfolio. The Fund had no significant transfers between Levels 1 and 2 during the year ended December 31, 2011. ##At December 31, 2011, the cost of investments for U.S. federal income tax purposes was $12,934,797. Gross unrealized appreciation of investments was $3,235,540 and gross unrealized depreciation of investments was $686,444, resulting in net unrealized appreciation of $2,549,096, based on cost for U.S. federal income tax purposes. *Security did not produce income during the last twelve months. µFloating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of December 31, 2011 and their final maturity dates. ñRestricted security subject to restrictions on resale under federal securities laws. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers under Rule 144A under the Securities Act of 1933, as amended, and have been deemed by the investment manager to be liquid. At December 31, 2011, these securities amounted to $404,399 or 2.6% of net assets for the Fund. See Notes to Financial Statements 13 Statement of Assets and Liabilities Neuberger Berman Advisers Management Trust BALANCED PORTFOLIO December 31, 2011 Assets Investments in securities, at value* (Note A)—see Schedule of Investments: Unaffiliated issuers $ Cash Foreign currency Dividends and interest receivable Receivable for securities sold Receivable for Fund shares sold 2 Receivable from Management—net (Note B) Prepaid expenses and other assets Total Assets Liabilities Payable for securities purchased Payable for Fund shares redeemed Payable to investment manager (Note B) Accrued expenses and other payables Total Liabilities Net Assets at value $ Net Assets consist of: Paid-in capital $ Accumulated net realized gains (losses) on investments ) Net unrealized appreciation (depreciation) in value of investments Net Assets at value $ Shares Outstanding ($.001 par value; unlimited shares authorized) Net Asset Value, offering and redemption price per share $ *Cost of Investments: Unaffiliated issuers $ Total cost of foreign currency $ See Notes to Financial Statements 14 Statement of Operations Neuberger Berman Advisers Management Trust BALANCED PORTFOLIO For the Year Ended December 31, 2011 Investment Income: Income (Note A): Dividend income—unaffiliated issuers $ Interest income—unaffiliated issuers Foreign taxes withheld ) Total income $ Expenses: Investment management fees (Note B) Administration fees (Note B) Audit fees Custodian fees (Note A) Insurance expense Legal fees Registration and filing fees Reimbursement of expenses previously assumed by Management (Note B) Shareholder reports Trustees' fees and expenses Miscellaneous Total expenses Expenses reduced by custodian fee expense offset arrangement (Note A) (6 ) Total net expenses Net investment income (loss) $ ) Realized and Unrealized Gain (Loss) on Investments (Note A): Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities ) Foreign currency ) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ ) See Notes to Financial Statements 15 Statements of Changes in Net Assets Neuberger Berman Advisers Management Trust BALANCED PORTFOLIO Year Ended December 31, Year Ended December 31, Increase (Decrease) in Net Assets: From Operations (Note A): Net investment income (loss) $ ) $ ) Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From (Note A): Net investment income ) ) From Fund Share Transactions (Note D): Proceeds from shares sold Proceeds from reinvestment of dividends and distributions Payments for shares redeemed ) ) Net increase (decrease) from Fund share transactions ) ) Net Increase (Decrease) in Net Assets ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income (loss) at end of year $ — $ See Notes to Financial Statements 16 Notes to Financial Statements Balanced Portfolio Note A—Summary of Significant Accounting Policies: 1General: The Fund is a separate operating series of Neuberger Berman Advisers Management Trust (the "Trust"), a Delaware statutory trust organized pursuant to a Trust Instrument dated May 23, 1994. The Trust is currently comprised of ten separate operating series (each individually a "Series," and collectively the "Funds") each of which is diversified. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act"), and its shares are registered under the Securities Act of 1933, as amended. The Fund currently offers only Class I shares. The Board may establish additional series or classes of shares without the approval of shareholders. The assets of each Series belong only to that Series, and the liabilities of each Series are borne solely by that Series and no other. The preparation of financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2Portfolio valuation: Investment securities are valued as indicated in the notes following the Schedule of Investments. 3Foreign currency translation: The accounting records of the Fund are maintained in U.S. dollars. Foreign currency amounts are translated into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time, to determine the value of investments, other assets and liabilities. Purchase and sale prices of securities, and income and expenses, are translated into U.S. dollars at the prevailing rate of exchange on the respective dates of such transactions. Net unrealized foreign currency gain (loss), if any, arises from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in exchange rates and is stated separately in the Statement of Operations. 4Securities transactions and investment income: Securities transactions are recorded on trade date for financial reporting purposes. Dividend income is recorded on the ex-dividend date or, for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Non-cash dividends included in dividend income, if any, are recorded at the fair market value of the securities received. Interest income, including accretion of discount (adjusted for original issue discount, where applicable), and accretion of market discount on long-term bonds and short-term investments, if any, is recorded on the accrual basis. Realized gains and losses from securities transactions and foreign currency transactions, if any, are recorded on the basis of identified cost and stated separately in the Statement of Operations. Included in net realized gain (loss) on investments are proceeds from the settlements of class action litigation in which the Fund participated as a class member. The amount of such proceeds for the year ended December 31, 2011 was $12,049. 5Income tax information: The Funds are treated as separate entities for U.S. federal income tax purposes. It is the policy of the Fund to continue to qualify as a regulated investment company by complying with the requirements of the U.S. Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its earnings to its shareholders. To the extent the Fund distributes substantially all of its earnings to shareholders, no federal income or excise tax provision is required. The Fund has adopted the provisions of ASC 740 "Income Taxes" ("ASC 740"). ASC 740 sets forth a minimum threshold for financial statement recognition of a tax position taken, or expected to be taken, in a tax return. The Fund recognizes interest and penalties, if any, related to unrecognized tax positions as an income tax expense in the Statement of Operations. The Fund is subject to examination by U.S. federal and state tax authorities for returns filed for the prior three fiscal years 2008 - 2010. As of December 31, 2011, the Fund did not have any unrecognized tax positions. 17 Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. These differences are primarily due to differing treatments of income and gains on various investment securities held by the Fund, timing differences and differing characterization of distributions made by the Fund as a whole. The Fund may also utilize earnings and profits distributed to shareholders on redemption of shares as a part of the dividends paid deduction for income tax purposes. As determined on December 31, 2011, permanent differences resulting primarily from different book and tax accounting for net operating losses, paydown gains and losses, amortization of bond premium, non-taxable dividend adjustments to income, passive foreign investment company gains and losses and distributions in excess of earnings, were reclassified at fiscal year-end. These reclassifications had no effect on net income, net asset value ("NAV") or NAV per share of the Fund. For the year ended December 31, 2011, the Fund recorded the following permanent reclassifications: Paid-in Capital Undistributed Net Investment Income (Loss) Accumulated Net Realized Gains (Losses) on Investments $ ) $ $ ) For tax purposes, short-term gains are considered ordinary income. The tax character of distributions paid during the years ended December 31, 2011 and December 31, 2010 was as follows: Distributions Paid From: Ordinary Income Total $ As of December 31, 2011, the components of distributable earnings (accumulated losses) on a U.S. federal income tax basis were as follows: Undistributed Ordinary Income Unrealized Appreciation (Depreciation) Loss Carryforwards and Deferrals Other Temporary Differences Total $ — $ $ ) $ — $ The difference between book basis and tax basis distributable earnings is attributable primarily to timing differences of wash sales, amortization of bond premium, return of capital adjustments for securities sold and capital loss carryforwards. To the extent the Fund's net realized capital gains, if any, can be offset by capital loss carryforwards, it is the policy of the Fund not to distribute such gains. The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Act") became effective for the Fund on January 1, 2011. The Act modernizes several of the federal income and excise tax provisions related to RICs. Among the changes made are changes to the capital loss carryforward rules allowing for RICs to carry forward capital losses indefinitely and to retain the character of capital loss carryforwards as short-term or long-term ("Post-Enactment"). Rules in effect previously limited the carryforward period to eight years and all carryforwards were considered short-term in character ("Pre-Enactment"). As determined at December 31, 2011, the Fund had unused capital loss carryforwards available for federal income tax purposes to offset net realized capital gains, if any, as follows: Pre-Enactment Post-Enactment (No Expiration Date) Expiring in: Long-Term Short-Term $ $ — $ — 18 Post-Enactment capital loss carryforwards must be fully used before Pre-Enactment capital loss carryforwards; therefore, under certain circumstances, Pre-Enactment capital loss carryforwards available as of the report date may expire unused. During the year ended December 31, 2011, the Fund utilized capital loss carryforwards of $1,097,689. 6Distributions to shareholders: The Fund may earn income, net of expenses, daily on its investments. Distributions from net investment income and net realized capital gains, if any, generally are distributed once a year (usually in October). Income distributions and capital gain distributions to shareholders are recorded on the ex-date. 7Foreign taxes: Foreign taxes withheld represent amounts withheld by foreign tax authorities, net of refunds recoverable. 8Expense allocation: Certain expenses are applicable to multiple funds. Expenses directly attributable to a Series are charged to that Series. Expenses of the Trust that are not directly attributable to a particular series of the Trust (e.g., the Fund) are allocated among the series of the Trust, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the series can otherwise be made fairly. Expenses borne by the complex of related investment companies, which includes open-end and closed-end investment companies for which Management serves as investment manager, that are not directly attributable to a particular investment company in the complex (e.g., the Trust) or series thereof are allocated among the investment companies in the complex or series thereof, on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the investment companies in the complex or series thereof can otherwise be made fairly. 9Dollar rolls: The Fund may enter into dollar roll transactions with respect to mortgage-backed securities. In a dollar roll transaction, the Fund sells securities for delivery in the current month and simultaneously agrees to repurchase substantially similar (i.e., same type and coupon) securities on a specified future date from the same party. During the period before this repurchase, the Fund foregoes principal and interest payments on the securities. The Fund is compensated by the difference between the current sales price and the forward price for the future purchase (often referred to as the "drop"), as well as by the interest earned on the cash proceeds of the initial sale. Dollar rolls may increase fluctuations in the Fund's NAV and may be viewed as a form of leverage. There is a risk that the counterparty will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund. 10Investments in foreign securities: Investing in foreign securities may involve certain sovereign and other risks, in addition to the credit and market risks normally associated with domestic securities. These additional risks include the possibility of adverse political and economic developments (including political instability, nationalization, expropriation, or confiscatory taxation) and the potentially adverse effects of unavailability of public information regarding issuers, less governmental supervision and regulation of financial markets, reduced liquidity of certain financial markets, and the lack of uniform accounting, auditing, and financial reporting standards or the application of standards that are different or less stringent than those applied in the United States. Foreign securities also may experience greater price volatility, higher rates of inflation, and delays in settlement. 11Derivative instruments: The Fund has adopted the provisions of ASC 815 "Derivatives and Hedging" ("ASC 815"). The disclosure requirements of ASC 815 distinguish between derivatives that qualify for hedge accounting and those that do not. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for hedge accounting. Accordingly, even though a Fund's investments in derivatives may represent economic hedges, they are considered non-hedge transactions for purposes of this disclosure. Financial futures contracts: At the time the Fund enters into a financial futures contract, it is required to deposit with the futures commission merchant a specified amount of cash or liquid securities, known as "initial margin," which is a percentage of the value of the financial futures contract being traded that is set by the exchange upon which the futures contract is traded. Each day, the futures contract is valued at the official settlement price of the board of trade or U.S. commodity exchange on which such futures contract is traded. Subsequent payments, 19 known as "variation margin," to and from the broker are made on a daily basis, as the market price of the financial futures contract fluctuates. Daily variation margin adjustments, arising from this "mark to market," are recorded by the Fund as unrealized gains or losses. Although some financial futures contracts by their terms call for actual delivery or acceptance of financial instruments, in most cases the contracts are closed out prior to delivery by offsetting purchases or sales of matching financial futures contracts. When the contracts are closed, the Fund recognizes a gain or loss. Risks of entering into futures contracts include the possibility there may be an illiquid market, possibly at a time of rapidly declining prices, and/or a change in the value of the contract may not correlate with changes in the value of the underlying securities. Futures have minimal counterparty risk to the Fund because the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. For U.S. federal income tax purposes, the futures transactions undertaken by the Fund may cause the Fund to recognize gains or losses from marking contracts to market even though its positions have not been sold or terminated, may affect the character of the gains or losses recognized as long-term or short-term, and may affect the timing of some capital gains and losses realized by the Fund. Also, the Fund's losses on transactions involving futures contracts may be deferred rather than being taken into account currently in calculating the Fund's taxable income. During the year ended December 31, 2011, the Fund did not enter into any financial futures contracts. Management has concluded that the Fund did not hold any derivative instruments during the year ended December 31, 2011 that require additional disclosures pursuant to ASC 815. 12Indemnifications: Like many other companies, the Trust's organizational documents provide that its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, both in some of its principal service contracts and in the normal course of its business, the Trust enters into contracts that provide indemnifications to other parties for certain types of losses or liabilities. The Trust's maximum exposure under these arrangements is unknown as this could involve future claims against the Trust. 13Expense offset arrangement: The Fund has an expense offset arrangement in connection with its custodian contract. For the year ended December 31, 2011, the impact of this arrangement was a reduction of expenses of $6. Note B—Management Fees, Administration Fees, Distribution Arrangements, and Other Transactions with Affiliates: Fund shares are issued and redeemed in connection with investments in and payments under certain variable annuity contracts and variable life insurance policies issued through separate accounts of life insurance companies and are also offered directly to certain qualified pension and retirement plans. The Fund retains Management as its investment manager under a Management Agreement. For such investment management services, the Fund pays Management a fee at the annual rate of 0.55% of the first $250 million of the Fund's average daily net assets, 0.525% of the next $250 million, 0.50% of the next $250 million, 0.475% of the next $250 million, 0.45% of the next $500 million, 0.425% of the next $2.5 billion, and 0.40% of average daily net assets in excess of $4 billion. The Fund retains Management as its administrator under an Administration Agreement. The Fund pays Management an administration fee at the annual rate of 0.30% of its average daily net assets under this agreement. Additionally, Management retains State Street Bank and Trust Company ("State Street") as its sub-administrator under a Sub-Administration Agreement. Management pays State Street a fee for all services received under this agreement. The Board adopted a non-fee distribution plan for the Fund. Management has contractually undertaken through December 31, 2014 to forgo current payment of fees and/or reimburse the Fund for its operating expenses (excluding fees payable to Management, interest, taxes, brokerage 20 commissions, extraordinary expenses, transaction costs and dividend expense on short sales, if any) ("Operating Expenses") which exceed, in the aggregate, 1.00% per annum of the Fund's average daily net assets (the "Expense Limitation"). For the year ended December 31, 2011, no reimbursement to the Fund was required. The Fund has agreed to repay Management through December 31, 2017 for fees and expenses foregone and/or its excess Operating Expenses previously reimbursed by Management, so long as its annual Operating Expenses during that period do not exceed its Expense Limitation, and the repayment is made within three years after the year in which Management issued the reimbursement or waived fees. During the year ended December 31, 2011, the Fund reimbursed Management $2,744, under its contractual expense limitation. At December 31, 2011, contingent liabilities to Management under its contractual expense limitation were as follows: Expiring in: Total $ $ $ Neuberger Berman LLC ("Neuberger") is retained by Management to furnish it with investment recommendations and research information without added cost to the Fund. Several individuals who are officers and/or trustees of the Trust are also employees of Neuberger and/or Management. Management and Neuberger are indirect subsidiaries of Neuberger Berman Group LLC ("NBG," and together with its consolidated subsidiaries "NB Group"). The voting equity of NBG is owned by NBSH Acquisition, LLC ("NBSH"), which was formed to facilitate the May 4, 2009 management buyout of the businesses conducted by NB Group, and Lehman Brothers Holdings Inc. ("LBHI"). NBSH, which is owned by portfolio managers, members of the NB Group management team and certain of NB Group's key employees and senior professionals, owns approximately 52% of the voting equity of NBG, and LBHI and certain of its subsidiaries own the remaining 48% of NBG's voting equity. On December 14, 2011, the United States Bankruptcy Court for the Southern District of New York approved a motion filed by LBHI and certain of its subsidiaries, as debtors and debtors in possession, (collectively, the "Lehman Brothers Estate") that will provide NBG with the opportunity to purchase the Lehman Brothers Estate's interest in preferred and common equity of NBG. The proposed transactions, which are subject to the Lehman Brothers Estate and NBG signing definitive documentation, as well as to market conditions, would, if successfully implemented, enable NBG to have a lower cost capital structure and set it on a path to 100% employee ownership within the next five to six years. Note C—Securities Transactions: Cost of purchases and proceeds of sales and maturities of long-term securities for the year ended December 31, 2011 were as follows: Purchases of U.S. Government and Agency Obligations Purchases excluding U.S. Government and Agency Obligations Sales and Maturities of U.S. Government and Agency Obligations Sales and Maturities excluding U.S. Government and Agency Obligations $ During the year ended December 31, 2011, no brokerage commissions on securities transactions were paid to affiliated brokers. 21 Note D—Fund Share Transactions: Share activity for the years ended December 31, 2011 and December 31, 2010 was as follows: For the Year Ended December 31, Shares Sold Shares Issued on Reinvestment of Dividends and Distributions Shares Redeemed ) ) Total ) ) Note E—Line of Credit: At December 31, 2011, the Fund was a participant in a single committed, unsecured $200,000,000 line of credit with State Street, to be used only for temporary or emergency purposes. Other investment companies managed by Management also participate in this line of credit on the same terms. Interest is charged on borrowings under this line of credit at the higher of (a) the Federal Funds Rate plus 1.25% per annum or (b) the Overnight LIBOR Rate plus 1.25% per annum. A commitment fee of 0.10% (0.125% prior to September 16, 2011) per annum of the available line of credit is charged, of which each participating Fund has agreed to pay its pro rata share, based on the ratio of its individual net assets to the net assets of all participants at the time the fee is due and payable. The fee is paid quarterly in arrears. Because several mutual funds participate, there is no assurance that an individual Fund will have access to all or any part of the $200,000,000 at any particular time. There were no loans outstanding pursuant to this line of credit at December 31, 2011. During the year ended December 31, 2011, the Fund did not utilize this line of credit. Note F—Recent Accounting Pronouncement: In May 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-04 "Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards ("IFRS")." ASU No. 2011-04 amends ASC 820 to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRS. It will not affect the fair valuation of the Fund's investments, but rather the quantitative and qualitative disclosures in the financial statements. ASU No. 2011-04 is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years. Management is currently evaluating the impact of the adoption of ASU No. 2011-04 on the Fund's financial statement disclosures. 22 Financial Highlights Balanced Portfolio The following table includes selected data for a share outstanding throughout each year and other performance information derived from the Financial Statements. Per share amounts that round to less than $.01 or $(.01) per share are presented as $.00 or $(.00), respectively. Year Ended December 31, Net Asset Value, Beginning of Year $ Income From Investment Operations: Net Investment Income (Loss)‡ ) ) Net Gains or Losses on Securities (both realized and unrealized) ) Total From Investment Operations ) ) Less Distributions From: Net Investment Income ) Net Asset Value, End of Year $ Total Return†† )% % % )% % Ratios/Supplemental Data Net Assets, End of Year (in millions) $ Ratio of Gross Expenses to Average Net Assets# % Ratio of Net Expenses to Average Net Assets§ % Ratio of Net Investment Income (Loss) to Average Net Assets )% )% Portfolio Turnover Rate 52 % 58 % 85 % 57 % 54 % See Notes to Financial Highlights 23 Notes to Financial Highlights Balanced Portfolio ††Total return based on per share NAV reflects the effects of changes in NAV on the performance of the Fund during each fiscal period and assumes income dividends and other distributions, if any, were reinvested. Results represent past performance and do not indicate future results. Current returns may be lower or higher than the performance data quoted. Investment returns and principal may fluctuate and shares when redeemed may be worth more or less than original cost. Total return would have been lower if Management had not reimbursed and/or waived certain expenses. Total return would have been higher if Management had not recouped previously reimbursed expenses. The total return information shown does not reflect charges and other expenses that apply to the separate account or the related insurance policies, and the inclusion of these charges and other expenses would reduce the total return for all fiscal periods shown. #The Fund is required to calculate an expense ratio without taking into consideration any expense reductions related to expense offset arrangements. ‡Calculated based on the average number of shares outstanding during each fiscal period. §After reimbursement and/or waiver of a portion of the investment management fee by Management. Had Management not undertaken such actions, the annualized ratios of net expenses to average net assets would have been: Year Ended December 31, % After reimbursement of expenses previously paid by Management. Had the Fund not made such reimbursements, the annualized ratio of net expenses to average daily net assets would have been: Year Ended December 31, % 24 Report of Independent Registered Public Accounting Firm To the Board of Trustees of Neuberger Berman Advisers Management Trust and Shareholders of Balanced Portfolio We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Balanced Portfolio, one of the series constituting Neuberger Berman Advisers Management Trust (the "Trust"), as of December 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Trust's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Trust's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Balanced Portfolio, a series of Neuberger Berman Advisers Management Trust, at December 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts February 10, 2012 25 Trustee and Officer Information The following tables set forth information concerning the trustees ("Trustees") and officers ("Officers") of the Trust. All persons named as Trustees and Officers also serve in similar capacities for other funds administered or managed by Management, Neuberger and Neuberger Berman Fixed Income LLC ("NBFI"). The Statement of Additional Information includes additional information about Trustees and is available upon request, without charge, by calling (800) 877-9700. Information about the Board of Trustees Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Independent Trustees John Cannon (1930) Trustee since 2000 Consultant; formerly, Chairman, CDC Investment Advisers (registered investment adviser), 1993 to January 1999; formerly, President and Chief Executive Officer, AMA Investment Advisors, an affiliate of the American Medical Association. 47 Formerly, Independent Trustee or Director of three series of Oppenheimer Funds: Oppenheimer Limited Term New York Municipal Fund, Rochester Fund Municipals, and Oppenheimer Convertible Securities Fund, 1992 to 2009. Faith Colish (1935) Trustee since 1982 Counsel, Carter Ledyard & Milburn LLP (law firm) since October 2002; formerly, Attorney-at-Law and President, Faith Colish, A Professional Corporation, 1980 to 2002. 47 Formerly, Director, 1997 to 2003, and Advisory Director, 2003 to 2006, ABA Retirement Funds (formerly, American Bar Retirement Association) (not-for-profit membership corporation). 26 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Martha C. Goss (1949) Trustee since 2007 President, Woodhill Enterprises Inc./Chase Hollow Associates LLC (personal investment vehicle), since 2006; Chief Operating and Financial Officer, Hopewell Holdings LLC/Amwell Holdings, LLC (a holding company for a healthcare reinsurance company start-up), since 2003; formerly, Consultant, Resources Connection (temporary staffing), 2002 to 2006. 47 Director, American Water (water utility), since 2003; Director, Channel Reinsurance (financial guaranty reinsurance), since 2006; Director, Allianz Life of New York (insurance), since 2005; Director, Financial Women's Association of New York (not-for-profit association), since 2003; Trustee Emerita, Brown University, since 1998; formerly, Director, Ocwen Financial Corporation (mortgage servicing), 2005 to 2010; formerly, Advisory Board Member, Attensity (software developer), 2005 to 2007; formerly, Director, Bank Leumi (commercial bank), 2005 to 2007; formerly, Director, Claire's Stores, Inc. (retailer), 2005 to 2007. C. Anne Harvey (1937) Trustee since 1998 President, C.A. Harvey Associates, since October 2001; formerly, Director, AARP, 1978 to December 2001. 47 Formerly, President, Board of Associates to The National Rehabilitation Hospital's Board of Directors, 2001 to 2002; formerly, Member, Individual Investors Advisory Committee to the New York Stock Exchange Board of Directors, 1998 to 2002. 27 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Robert A. Kavesh (1927) Trustee since 2000 Retired, since 2002; Marcus Nadler Professor Emeritus of Finance and Economics, New York University Stern School of Business; formerly, Executive Secretary-Treasurer, American Finance Association, 1961 to 1979. 47 Formerly, Director, The Caring Community (not-for-profit), 1997 to 2006; formerly, Director, DEL Laboratories, Inc. (cosmetics and pharmaceuticals), 1978 to 2004; formerly, Director, Apple Bank for Savings, 1979 to 1990; formerly, Director, Western Pacific Industries, Inc., (public company), 1972 to 1986. Michael M. Knetter (1960) Trustee since 2007 President and Chief Executive Officer, University of Wisconsin Foundation, since October 2010; formerly, Dean, School of Business, University of Wisconsin - Madison; formerly, Professor of International Economics and Associate Dean, Amos Tuck School of Business - Dartmouth College, 1998 to 2002. 47 Director, American Family Insurance (a mutual company, not publicly traded), since March 2009; formerly, Trustee, Northwestern Mutual Series Fund, Inc., 2007 to 2010; formerly, Director, Wausau Paper, 2005 to 2011; formerly, Director, Great Wolf Resorts, 2004 to 2009. Howard A. Mileaf (1937) Trustee since 1999 Retired; formerly, Vice President and General Counsel, WHX Corporation (holding company), 1993 to 2001. 47 Formerly, Director, Webfinancial Corporation (holding company), 2002 to 2008; formerly, Director, WHX Corporation (holding company), 2002 to 2005; formerly, Director, State Theatre of New Jersey (not-for-profit theatre), 2000 to 2005. George W. Morriss (1947) Trustee since 2007 Retired; formerly, Executive Vice President and Chief Financial Officer, People's Bank, Connecticut (a financial services company), 1991 to 2001. 47 Manager, Larch Lane Multi-Strategy Fund complex (which currently consists of three funds), since 2006; formerly, Member, NASDAQ Issuers' Affairs Committee, 1995 to 2003. 28 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Edward I. O'Brien (1928) Trustee since 2000 Private Investor; formerly, Member, Investment Policy Committee, Edward Jones, 1993 to 2001; President, Securities Industry Association ("SIA") (securities industry's representative in government relations and regulatory matters at the federal and state levels), 1974 to 1992; Adviser to SIA, November 1992 to November 1993. 47 Formerly, Director, Legg Mason, Inc. (financial services holding company), 1993 to July 2008; formerly, Director, Boston Financial Group (real estate and tax shelters), 1993 to 1999. Jack L. Rivkin (1940) Trustee since 2002; President, 2002 to 2008 Formerly, Executive Vice President and Chief Investment Officer, Neuberger Berman Holdings LLC (holding company), 2002 to August 2008 and 2003 to August 2008, respectively; formerly, Managing Director and Chief Investment Officer, Neuberger, December 2005 to August 2008 and 2003 to August 2008, respectively; formerly, Executive Vice President, Neuberger, December 2002 to 2005; formerly, Director and Chairman, Management, December 2002 to August 2008; formerly, Executive Vice President, Citigroup Investments, Inc., September 1995 to February 2002; formerly, Executive Vice President, Citigroup Inc., September 1995 to February 2002. 47 Director, Idealab (private company), since 2009; Director, Distributed World Power (private company), since 2009; Director, Dale Carnegie and Associates, Inc. (private company), since 1999; Director, Solbright, Inc. (private company), since 1998; Director, SA Agricultural Fund, since 2009; Chairman and Director, Essential Brands (consumer products) since 2008; formerly, Director, New York Society of Security Analysts, 2006 to 2008. 29 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Cornelius T. Ryan (1931) Trustee since 2000 General Partner and Adviser, TD2, TD3, and TOF1 Healthcare Venture Capital Partnerships; formerly, Founding General Partner, Oxford Partners and Oxford Bioscience Partners (venture capital investing) and President, Oxford Venture Corporation, 1981 to 2010. 47 Trustee, Norwalk Hospital Foundation, since 2000; Director, Supply Pro (privately held company), since 2008; formerly, Trustee, Norwalk Hospital, 1995 to 2004; formerly, President and Director, Randolph Computer Corp., 1966 to 1984; formerly, Director of numerous privately held portfolio companies of Oxford Partners and Oxford Bioscience Partners, 1981 to 2005. Tom D. Seip (1950) Trustee since 2000; Chairman of the Board since 2008; Lead Independent Trustee from 2006 to 2008 General Partner, Ridgefield Farm LLC (a private investment vehicle); formerly, President and CEO, Westaff, Inc. (temporary staffing), May 2001 to January 2002; formerly, Senior Executive, The Charles Schwab Corporation, 1983 to 1998, including Chief Executive Officer, Charles Schwab Investment Management, Inc.; Trustee, Schwab Family of Funds and Schwab Investments, 1997 to 1998; and Executive Vice President-Retail Brokerage, Charles Schwab & Co., Inc., 1994 to 1997. 47 Director, H&R Block, Inc. (financial services company), since May 2001; formerly, Chairman, Compensation Committee, H&R Block, Inc., 2006 to 2010; formerly, Director, Forward Management, Inc. (asset management company), 1999 to 2006. 30 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Candace L. Straight (1947) Trustee since 1999 Private investor and consultant specializing in the insurance industry; formerly, Advisory Director, Securitas Capital LLC (a global private equity investment firm dedicated to making investments in the insurance sector), 1998 to December 2003. 47 Public Member, Board of Governors and Board of Trustees, Rutgers University, since 2011; Director, Montpelier Re Holdings Ltd. (reinsurance company), since 2006; formerly, Director, National Atlantic Holdings Corporation (property and casualty insurance company), 2004 to 2008; formerly, Director, The Proformance Insurance Company (property and casualty insurance company), 2004 to 2008; formerly, Director, Providence Washington Insurance Company (property and casualty insurance company), 1998 to 2006; formerly, Director, Summit Global Partners (insurance brokerage firm), 2000 to 2005. Peter P. Trapp (1944) Trustee since 1984 Retired; formerly, Regional Manager for Mid-Southern Region, Ford Motor Credit Company, September 1997 to 2007; formerly, President, Ford Life Insurance Company, April 1995 to August 1997. 47 None. 31 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Trustees who are "Interested Persons" Joseph V. Amato* (1962) Trustee since 2009 President and Director, Neuberger Berman Group LLC, since 2009; President and Chief Executive Officer, Neuberger and Neuberger Berman Holdings LLC (including its predecessor, Neuberger Berman Inc.), since 2007; Chief Investment Officer, Neuberger, since 2009; Chief Investment Officer (Equities) and Managing Director, Management, since 2009; Managing Director, Neuberger Berman Fixed Income LLC ("NBFI") since 2007; Board member of NBFI since 2006; formerly, Global Head of Asset Management of Lehman Brothers Holdings Inc.'s ("LBHI") Investment Management Division, 2006 to 2009; formerly, member of LBHI's Investment Management Division's Executive Management Committee, 2006 to 2009; formerly, Managing Director, Lehman Brothers Inc. ("LBI"), 2006 to 2008; formerly, Chief Recruiting and Development Officer, LBI, 2005 to 2006; formerly, Global Head of LBI's Equity Sales and a Member of its Equities Division Executive Committee, 2003 to 2005. 47 Member of Board of Advisors, McDonough School of Business, Georgetown University, since 2001; Member of New York City Board of Advisors, Teach for America, since 2005; Trustee, Montclair Kimberley Academy (private school), since 2007. 32 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Fund Trustee Other Directorships Held Outside Fund Complex by Fund Trustee Robert Conti* (1956) Chief Executive Officer, President and Trustee since 2008; prior thereto, Executive Vice President in 2008 and Vice President, 2000 to 2008 Managing Director, Neuberger, since 2007; formerly, Senior Vice President, Neuberger, 2003 to 2006; formerly, Vice President, Neuberger, 1999 to 2003; President and Chief Executive Officer, Management, since 2008; formerly, Senior Vice President, Management, 2000 to 2008. 47 Director since 1994 and formerly, Chairman of the Board, 2008 to 2010, Staten Island Mental Health Society, Inc. (1)The business address of each listed person is 605 Third Avenue, New York, New York 10158. (2)Pursuant to the Trust's Trust Instrument, each of these Trustees shall hold office for life or until his or her successor is elected or the Trust terminates; except that (a) any Trustee may resign by delivering a written resignation; (b) any Trustee may be removed with or without cause at any time by a written instrument signed by at least two-thirds of the other Trustees; (c) any Trustee who requests to be retired, or who has become unable to serve, may be retired by a written instrument signed by a majority of the other Trustees; and (d) any Trustee may be removed at any shareholder meeting by a vote of at least two-thirds of the outstanding shares. (3)Except as otherwise indicated, each individual has held the positions shown for at least the last five years. *Indicates a Trustee who is an "interested person" within the meaning of the 1940 Act. Mr. Amato and Mr. Conti are interested persons of the Trust by virtue of the fact that each is an officer of Management, Neuberger and/or their affiliates. 33 Information about the Officers of the Trust Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Andrew B. Allard (1961) Anti-Money Laundering Compliance Officer since 2002 Senior Vice President, Neuberger, since 2006 and Employee since 1999; Deputy General Counsel, Neuberger, since 2004; formerly, Vice President, Neuberger, 2000 to 2005; formerly, Employee, Management, 1994 to 1999; Anti-Money Laundering Compliance Officer, nine registered investment companies for which Management acts as investment manager and administrator (six since 2002, one since 2003, one since 2005 and one since 2006). Claudia A. Brandon (1956) Executive Vice President since 2008 and Secretary since 1985 Senior Vice President, Neuberger, since 2007 and Employee since 1999; Senior Vice President, Management, since 2008 and Assistant Secretary since 2004; formerly, Vice President, Neuberger, 2002 to 2006; formerly, Vice President-Mutual Fund Board Relations, Management, 2000 to 2008; formerly, Vice President, Management, 1986 to 1999 and Employee 1984 to 1999; Executive Vice President, nine registered investment companies for which Management acts as investment manager and administrator (nine since 2008); Secretary, nine registered investment companies for which Management acts as investment manager and administrator (three since 1985, three since 2002, one since 2003, one since 2005 and one since 2006). Anthony DiBernardo (1979) Assistant Treasurer since 2011 Vice President, Neuberger, since 2009; Employee, Management, since 2003; Assistant Treasurer, nine registered investment companies for which Management acts as investment manager and administrator. Maxine L. Gerson (1950) Executive Vice President since 2008 and Chief Legal Officer since 2005 (only for purposes of sections 307 and 406 of the Sarbanes-Oxley Act of 2002) Managing Director, Neuberger, since 2009, and Deputy General Counsel and Assistant Secretary, Neuberger, since 2001; Managing Director, Management, since 2009, and Secretary and General Counsel, Management, since 2004; formerly, Senior Vice President, Neuberger, 2002 to 2009; formerly, Senior Vice President, Management, 2006 to 2009; Executive Vice President, nine registered investment companies for which Management acts as investment manager and administrator (nine since 2008); Chief Legal Officer (only for purposes of sections 307 and 406 of the Sarbanes-Oxley Act of 2002), nine registered investment companies for which Management acts as investment manager and administrator (eight since 2005 and one since 2006). Sheila R. James (1965) Assistant Secretary since 2002 Vice President, Neuberger, since 2008 and Employee since 1999; formerly, Assistant Vice President, Neuberger, 2007; formerly, Employee, Management, 1991 to 1999; Assistant Secretary, nine registered investment companies for which Management acts as investment manager and administrator (six since 2002, one since 2003, one since 2005 and one since 2006). Brian Kerrane (1969) Vice President since 2008 Senior Vice President, Neuberger, since 2006; formerly, Vice President, Neuberger, 2002 to 2006; Vice President, Management, since 2008 and Employee since 1991; Vice President, nine registered investment companies for which Management acts as investment manager and administrator (nine since 2008). 34 Name, (Year of Birth), and Address(1) Position and Length of Time Served(2) Principal Occupation(s)(3) Kevin Lyons (1955) Assistant Secretary since 2003 Assistant Vice President, Neuberger, since 2008 and Employee since 1999; formerly, Employee, Management, 1993 to 1999; Assistant Secretary, nine registered investment companies for which Management acts as investment manager and administrator (seven since 2003, one since 2005 and one since 2006). Owen F. McEntee, Jr. (1961) Vice President since 2008 Vice President, Neuberger, since 2006; Employee, Management, since 1992; Vice President, nine registered investment companies for which Management acts as investment manager and administrator (nine since 2008). John M. McGovern (1970) Treasurer and Principal Financial and Accounting Officer since 2005 Senior Vice President, Neuberger, since 2007; formerly, Vice President, Neuberger, 2004 to 2006; Employee, Management, since 1993; Treasurer and Principal Financial and Accounting Officer, nine registered investment companies for which Management acts as investment manager and administrator (eight since 2005 and one since 2006); formerly, Assistant Treasurer, eight registered investment companies for which Management acts as investment manager and administrator, 2002 to 2005. Frank Rosato (1971) Assistant Treasurer since 2005 Vice President, Neuberger, since 2006; Employee, Management, since 1995; Assistant Treasurer, nine registered investment companies for which Management acts as investment manager and administrator (eight since 2005 and one since 2006). Neil S. Siegel (1967) Vice President since 2008 Managing Director, Management, since 2008; Managing Director, Neuberger, since 2006; formerly, Senior Vice President, Neuberger, 2004 to 2006; Vice President, nine registered investment companies for which Management acts as investment manager and administrator (nine since 2008). Chamaine Williams (1971) Chief Compliance Officer since 2005 Senior Vice President, Neuberger, since 2007; Chief Compliance Officer, Management, since 2006; Chief Compliance Officer, nine registered investment companies for which Management acts as investment manager and administrator (eight since 2005 and one since 2006); formerly, Senior Vice President, LBI, 2007 to 2008; formerly, Vice President, LBI, 2003 to 2006; formerly, Chief Compliance Officer, Lehman Brothers Asset Management Inc., 2003 to 2007; formerly, Chief Compliance Officer, Lehman Brothers Alternative Investment Management LLC, 2003 to 2007. (1)The business address of each listed person is 605 Third Avenue, New York, New York 10158. (2)Pursuant to the By-Laws of the Trust, each officer elected by the Trustees shall hold office until his or her successor shall have been elected and qualified or until his or her earlier death, inability to serve, or resignation. Officers serve at the pleasure of the Trustees and may be removed at any time with or without cause. (3)Except as otherwise indicated, each individual has held the positions shown for at least the last five years. 35 Proxy Voting Policies and Procedures A description of the policies and procedures that the Trust uses to determine how to vote proxies relating to portfolio securities is available, without charge, by calling 1-800-877-9700 (toll-free) and on the website of the Securities and Exchange Commission, at www.sec.gov. Information regarding how the Trust voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is also available, without charge, by calling 1-800-877-9700 (toll-free), on the website of the Securities and Exchange Commission at www.sec.gov, and on Management's website at www.nb.com. Quarterly Portfolio Schedule The Trust files a complete schedule of portfolio holdings for the Fund with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q. The Trust's Forms N-Q are available on the Securities and Exchange Commission's website at www.sec.gov and may be reviewed and copied at the Securities and Exchange Commission's Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The information on Form N-Q is available upon request, without charge, by calling 1-800-877-9700 (toll free). Board Consideration of the Management and Sub-Advisory Agreements At a meeting held on October 13, 2011, the Board, including the Trustees who are not "interested persons" of Management (including its affiliates) or Neuberger Berman Advisers Management Trust ("Independent Fund Trustees"), approved the continuance of the Management and Sub-Advisory Agreements ("Agreements") for the Fund. In evaluating the Agreements, the Board, including the Independent Fund Trustees, reviewed materials furnished by Management and Neuberger in response to questions submitted by counsel for the Independent Fund Trustees, and met with senior representatives of Management and Neuberger regarding their personnel and operations. The Independent Fund Trustees were advised by counsel that is experienced in Investment Company Act of 1940 matters and that is independent of Management and Neuberger. The Independent Fund Trustees received a memorandum from independent counsel discussing the legal standards for their consideration of the proposed continuance of the Agreements. They met with such counsel separately from representatives of Management to discuss the annual contract review. The annual contract review extends over three regular meetings of the Board, including one meeting devoted primarily to reviewing and discussing Fund performance, to ensure that Management and Neuberger have time to respond to any questions the Independent Fund Trustees may have on their initial review of the report and that the Independent Fund Trustees have time to consider those responses. The Board considered the following factors, among others, in connection with its approval of the continuance of the Agreements: (1) the nature, extent, and quality of the services provided by Management and Neuberger; (2) the performance of the Fund compared to a relevant market index and a peer group of investment companies; (3) the costs of the services provided and profits or losses realized by Management and its affiliates from their relationship with the Fund; (4) the extent to which economies of scale might be realized as the Fund grows; and (5) whether fee levels reflect any such potential economies of scale for the benefit of investors in the Fund. In their deliberations, the Board members did not identify any particular information that was all-important or controlling, and each Trustee may have attributed different weights to the various factors. The Board evaluated the terms of the Agreements, the overall fairness of the Agreements to the Fund and whether the Agreements were in the best interests of the Fund and its shareholders. With respect to the nature, extent and quality of the services provided, the Board considered the performance of the Fund and the experience and staffing of the portfolio management and investment research personnel of Management and Neuberger who perform services for the Fund. The Board noted that Management also provides certain administrative services, including fund accounting and compliance oversight. The Board also considered Management's and Neuberger's 36 policies and practices regarding brokerage and the allocation of portfolio transactions. The Board's Portfolio Transactions and Pricing Committee from time to time reviewed the quality of the execution services that Management and Neuberger had provided, and periodically reviews studies by an independent firm engaged to review and evaluate the quality of brokerage execution received by the Fund. The Board also reviewed whether Management and Neuberger used brokers to execute Fund transactions that provide research and other services to Management and Neuberger, and the types of benefits potentially derived from such services by Management, Neuberger, the Fund and other clients of Management and Neuberger. In addition, the Board noted the positive compliance history of Management and Neuberger, as each firm has been free of significant reported compliance problems. The Board considered the performance of the Fund relative to its benchmark and the average performance of composite peer groups of investment companies dedicated to insurance products pursuing broadly similar strategies that also allocate investments across various asset classes, including both fixed-income and equity instruments. The Board also reviewed performance in relation to certain measures of the degree of investment risk undertaken by the portfolio managers, during the period. The Board discussed the Fund's performance with Management and discussed steps that Management had taken, or intended to take, to improve the Fund's performance. The Board also considered Management's resources and responsiveness with respect to the Fund. With respect to the overall fairness of the Agreements, the Board considered the fee structure for the Fund under the Agreements and any fall-out benefits likely to accrue to Management or Neuberger or their affiliates from their relationship with the Fund. The Board also considered the contractual limit on Fund expenses undertaken by Management and the actual expenses reimbursed and investment management fees waived by Management. With regard to the sub-advisory fee paid to Neuberger, the Board noted that this fee is "at cost." In addition, the Board considered the profitability of Management and its affiliates from their association with the Fund and noted that Management incurred a loss on the Fund. The Board considered whether there were other funds that were advised or sub-advised by Management or its affiliates or separate accounts managed by Management or its affiliates with similar investment objectives, policies and strategies to the Fund. The Board noted that there were no comparable advised or sub-advised funds. The Board considered the appropriateness and reasonableness of any differences between the fees charged to the Fund and the separate accounts and determined that the differences in fees were consistent with the management and other services provided. The Board also evaluated any apparent or anticipated economies of scale in relation to the services Management provides to the Fund. The Board considered whether the Fund's fee structure provides for a reduction of payments resulting from the use of breakpoints and whether those breakpoints are set at appropriate asset levels. In concluding that the benefits accruing to Management and its affiliates by virtue of their relationship to the Fund were reasonable in comparison with the costs of providing the investment advisory services and the benefits accruing to the Fund, the Board reviewed specific data as to Management's loss on the Fund for a recent period and the trend in profit or loss over recent years. The Board also carefully examined Management's cost allocation methodology. Conclusions In approving the Agreements, the Board concluded that the terms of each Agreement are fair and reasonable and that approval of the Agreements is in the best interests of the Fund and its shareholders. In reaching this determination, the Board considered that Management and Neuberger could be expected to provide a high level of service to the Fund; that it retained confidence in Management's and Neuberger's capabilities to manage the Fund; that the Fund's fee structure appeared to the Board to be reasonable given the nature and quality of services provided; and that the benefits accruing to Management and its affiliates by virtue of their relationship to the Fund were reasonable in comparison with the benefits accruing to the Fund. 37 Neuberger Berman Advisers Management Trust
